To compel respondent to entertain a complaint and issue a warrant for the violation of a village ordinance.
Denied June 28, 1889, on the ground that a license fee of $10 per month is excessive and unreasonable, and therefore void, and that an ordinance of a village requiring the payment of the license fee of $10 per month for the privilege of selling fresh meat on the village streets, in less quantities than one-quarter of the slaughtered animal, is in restraint of trade and not within the legislative power of the village to enact.